EXHIBIT 10.27.2++


SERVICES AGREEMENT


This Services Agreement (“Agreement”), effective as of June 13, 2014,
(“Effective Date”) is entered into by and between:


General Motors Holdings LLC (Customer)
and
Telenav, Inc. (Supplier)






Agreement


1. Statement of Work; Service Levels
Supplier agrees to provide the services (the “Services”) described in the
Statement of Work attached as the Statement of Work Exhibit at the service
levels described in the Service Levels Exhibit, and in accordance with the terms
of this Agreement. Services will be performed by competent, properly trained and
licensed personnel, and will be of professional quality, consistent with
generally accepted industry standards for the performance of such services.
Supplier shall ensure that it has all necessary resources to provide the
Services at the Service Levels. Supplier agrees that Customer is entitled to
obtain and use the Services for Customer benefit and for the benefit of
Customer’s Affiliates. Customer’s Affiliates and their respective employees are
entitled to use the Services in accordance with this Agreement and have and are
entitled to all rights, benefits, and protections granted to Customer pursuant
to this Agreement with respect to such Services. Customer is responsible for
compliance by Customer Affiliates with the terms and condition set forth in this
Agreement. “Customer Affiliates” as used herein means any company or entity in
which Customer owns (directly or indirectly) at least five percent (5%) of the
voting stock.
 
2. Deliverables; Rights
Deliverables shall mean any works created for or on behalf of Customer or any
written work product and other materials that Supplier delivers to Customer (the
“Deliverables”). Customer shall be the owner of all rights in Deliverables,
including, but not limited to, domain names, trade names, trademarks, service
marks and copyrights, both as works in process and as finished products. Any
copyright covering such materials, if registered, shall be registered in the
name of Customer. Customer shall have the right to make use of the Deliverables,
as it shall determine, without payment of any compensation to Supplier other
than as provided in this Agreement.


To the extent that any preexisting materials of Supplier or any subcontractor of
Supplier is contained in the Deliverables or in any application programming
interfaces (APIs) provided by Supplier to Customer, Supplier grants to Customer
an irrevocable, worldwide, royalty-free, full-paid, perpetual license to such
preexisting materials. To the extent that Supplier utilizes any of its or a
subcontractor’s property (including, without limitation, any hardware or
software of Supplier or a subcontractor or any proprietary or confidential
information of Supplier or subcontractor or any trade secrets of Supplier or a
subcontractor) in performing Services under this Agreement, such property
remains


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


the property of Supplier or its subcontractor and, except for the license
granted to Customer in the preceding sentence, Customer will acquire no interest
or right in such property.


Supplier represents and warrants that it has all necessary rights to grant
Customer the rights to the Deliverables as set forth above. Supplier will obtain
all necessary employee or third-party agreements to ensure that it has such
rights, including, without limitation, any moral rights.


Supplier agrees to defend, hold harmless and indemnify Customer, its successors
and customers against any third party claims of infringement (including patent,
trademark, copyright, industrial design right, or other proprietary right, or
misuse or misappropriation of trade secret) and resulting damages and expenses
(including reasonable attorney’s and other professional fees) arising in any way
in relation to the Services or the Deliverables. Supplier expressly waives any
claim against Customer that such infringement arose out of compliance with
Customer’s specification.


In the event an injunction is sought or obtained against use of the any
Deliverables or in Customer’s opinion is likely to be sought or obtained,
Supplier will promptly, at its option and expense, either (A) procure for
Customers and assignees of this Agreement, the right to continue to use the
infringing Deliverables, or (B) replace or modify the infringing Deliverables to
make its use non-infringing while being capable of performing the same function
without degradation of performance and without interference to end users.
Supplier will have no indemnity obligation under this section if the claim(s) of
infringement is based upon (i) a modification of the Deliverables made solely by
Customer, a Customer Affiliate, or a third party service provider without any
direction or control of Supplier or any knowledge of this intended use of the
Deliverable; (ii) the continued use of the Deliverables by Customer or a
Customer Affiliate for greater than a reasonable period of time after a
non-infringing alternative with no loss of functionality has been made available
by Supplier for installation at Supplier’s sole expense and without any
interference to end users unless first approved in writing by Customer; (iii)
use of the Deliverables in violation of the terms of this Agreement; or (iv) the
use of the Deliverables (other than an intended use known to Supplier) in
combination with other software or data, provided that the Deliverables are not
any cause of a claim.


With respect to the above indemnification obligation, Customer shall (i) timely
notify Supplier in writing of any such claims; (ii) provide Supplier (at
Supplier’s expense) with reasonable assistance and all information in Customer’s
control as required to assist Supplier in defending such claims; (iii) grant to
Supplier reasonable control of the defense (with reasonable consultation with
Customer) and any settlement of any such claim, as long as any settlement does
not impose an obligation on Customer; and (iv) as long as Supplier is in full
satisfaction of its obligations under this Agreement, not make any agreement or
compromise materially affecting defense of the claim without prior written
consent of Supplier.
 
3. Compensation; Payment; Taxes
A. Compensation
Customer will compensate Supplier for the Services as set forth on the schedule
attached as the Pricing and Compensation Exhibit. The payments set forth in the
Pricing and Compensation Exhibit are the full and complete compensation to be
paid Supplier for the Services and the Deliverables.






[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 2 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


Supplier will be paid as set forth in this Agreement, but such payments may not
exceed the price estimate stated in the Pricing and Compensation Exhibit without
Customer’s written approval. Customer will also reimburse any reasonable and
necessary out-of-pocket travel costs in accordance with Customer’s Travel
Guidelines (a copy of which has been received by Supplier), as well as the cost
of any approved subcontracted Services. All such costs must be previously
approved by Customer in writing and will be billed without mark-up. Appropriate
supporting documentation must accompany all invoices.


B. Payment
Invoices shall be submitted by Supplier, and paid by Customer, in accordance
with the Statement of Work. Payment date shall be [*****], with disbursements
occurring on a [*****] payment cycle. Payment will be triggered upon Customer’s
receipt of (a) goods or (b) a valid invoice.
C. Taxes
(i). Tax Assessed on Supplier. Supplier shall be responsible for all taxes
assessed on Supplier’s income and/or gross receipts (such as the Ohio Commercial
Activity Tax), net profit or loss, capital, franchise, or any derivative thereof
with no recovery from Customer for any such taxes. In the event a jurisdiction
requires Customer to withhold tax from Customer’s payment to Supplier, Customer
shall provide Supplier with appropriate documentation, and Supplier shall apply
the tax withholding as a payment by Customer to Supplier. Customer shall not
“gross-up” any payment for withheld taxes.
(ii). Tax Assessed on Customer. Customer shall be responsible for [*****]
(“[*****]”) assessed or levied on Customer, pursuant to local applicable tax
law, in relation to the provision of the Services and/or charges under this
Agreement, provided that [*****], Customer shall be responsible [*****].
Customer shall not be responsible for [*****]. Supplier shall be responsible for
[*****]. Supplier shall use reasonable efforts to [*****]. Supplier shall
[*****]. Supplier will not [*****]. Supplier agrees to [*****].
(iii). Real and Personal Property Tax. Customer and Supplier each shall bear
sole responsibility for all taxes, assessments and other property-related levies
on its owned or leased real property.
(iv). Cooperation. The parties shall work together to generate tax efficiencies
and to minimize all taxes associated with the performance of the Agreement and
Supplier should structure its contracts, and invoices, such that services
performed within, or goods procured within, a given jurisdiction should be
directly billed to the Customer Affiliate that is the recipient of these
products and/or Services.




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 3 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


(v). Local Participation Agreement.    Upon the request of Customer or a
Customer affiliate, Supplier shall enter into a local participation agreement
with Customer or a Customer affiliate. Supplier shall provide separate invoicing
to Customer and Customer Affiliate as directed in the local participation
agreement and Supplier shall accept separate payment from Customer and Customer
affiliate. Such local participation agreement may be modified by applicable
local tax laws and/or legal requirements where necessary to comply with local
laws.


(vi). Penalty and Interest Indemnity. Supplier agrees to pay and to hold
Customer harmless against any penalty or interest that may be assessed or levied
as a result of the failure or delay of Supplier to file any return or
information required by law, rule or regulation.


4. Change Control
Supplier will perform change control functions to control and manage changes in
the operation of the Services, including any changes requested by Customer.
Supplier will be responsible for management and coordination of all changes to
the Services.
 
Supplier will employ procedures for change, coordination, review and reporting
that are designed to minimize the business impact and risk to Customer of any
change activity (“Change Control Procedures”). This effective change control
process will facilitate effective coordination and communication across groups,
sites and regions. Clear ownership for individual changes must be maintained
throughout the process, with regular and appropriate progress updates
communicated back to those affected.


Supplier will follow the Change Control Procedure described in the attached SOW
BPO G001 GM Governance Model Exhibit in order to uniquely identify, describe and
track the status of each change request. A Change Control Committee comprised of
Supplier and Customer representatives will review all requests. No change will
be implemented without Customer's approval except as may be necessary on a
temporary basis to maintain the continuity of the Services.


To the extent the proposed change can be reasonably accommodated within the
specified existing level of resources, not including overtime work, then being
used by Supplier in performing its obligations hereunder, and without
degradation of Supplier’s compliance with all applicable performance
requirements, the charges payable by Customer under the Agreement will not be
increased. To the extent a change proposed by either party will reduce
Supplier’s cost to fully perform its obligations hereunder, the charges payable
by Customer under the Agreement will be equitably adjusted to reflect such
projected cost savings. Any increase in price or time for performance resulting
from any proposed change will be equitably adjusted by Customer after receipt of
documentation in such form and detail as Customer may direct.


5. Confidentiality
For purpose of this Section 5, Customer’s Information means all information
(oral or written) and documents and data (in any medium) that have been
furnished to Supplier by Customer, or have been developed or collected by
Supplier in connection with the Services, including, but not limited to, all end
user data collected by Supplier and “Personally Identifiable Data,” as defined
in Section 6. Customer is willing to disclose Customer’s Information and to
permit Supplier to collect or develop Customer’s Information only with the
understanding that Supplier will maintain its




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 4 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


confidentiality and will otherwise comply with all provisions of this Agreement.
Supplier acknowledges that Customer's Information is being disclosed to Supplier
for the sole purpose of permitting Supplier to perform the Services, and agrees
that it will not use or disclose Customer’s Information for any other purpose.
In addition, Supplier agrees that, except as may be required by law, it will not
disclose, disseminate or otherwise make available Customer's Information to
anyone, other than to those employees who have a need to know it in order for
Supplier to fulfill its obligations under this Agreement, without the prior
written agreement of Customer.


Supplier will not transfer Customer Information to any subsequent tier supplier
unless there is a legal basis for such transfer under applicable laws. By way of
example and not limitation, Customer Information originating from a European
Union country shall not be transferred to a subsequent tier supplier unless such
subsequent tier supplier is located in a country deemed to have “adequate” data
protection laws or is otherwise permitted to have European Union source data
transferred to it. (See also, Section 26.)


Supplier shall provide for the physical, managerial and electronic security of
Customer’s Information such that Customer’s Information is reasonably maintained
and secured, ensuring it is safe from loss, theft, unauthorized access, copying,
modification, use or disclosure during utilization, transmission and storage.
Should any unauthorized breach occur, Supplier shall notify Customer as soon as
reasonably practicable, but no later than [*****] after Supplier becomes aware
of such breach


At Customer’s request or upon completion of Supplier's use of Customer's
Information, Supplier will return all copies of Customer’s Information to
Customer or, at Customer's request, will destroy Customer’s Information and
certify such destruction to Customer. If Customer requests the destruction of
any Customer’s Information, then Supplier will perform the destruction in
accordance with Customer’s instructions and will: (i) use the destruction
methods authorized by Customer (e.g. shredding or burning or electronic
erasure); ii) protect the confidentiality of Customer’s Information during the
destruction process; (iii) not sub-contract the destruction work without the
prior written authorization of Customer; and (iv) provide Customer with a
destruction record confirming which Customer’s Information has been destroyed,
when, where and how. Supplier may retain a copy of Customer’s Information for
archival purposes only subject to Supplier’s continuing obligations under this
Section 5.
 
Supplier further agrees to defend, indemnify and hold Customer harmless from any
liability claims, damages, fines, penalties, costs, claims, demands and expenses
(including costs of defense, settlement and reasonable legal fees), arising from
or related to any breach of Sections [*****] by Supplier or Supplier's
employees. Supplier shall have the right to control such litigation or claim
(including the right to settle), subject to the consent of Customer, which
consent will not be unreasonably withheld or delayed.
  
Supplier recognizes that the disclosure of Customer’s Information may give rise
to irreparable injury and acknowledges that remedies other than injunctive
relief may not be adequate. Accordingly, Customer has the right to seek
equitable and injunctive relief to prevent the unauthorized disclosure




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 5 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


of any Customer’s Information, as well as such damages or other relief as is
occasioned by such unauthorized use or disclosure.


In the event Supplier is required to disclose Customer’s Information in
connection with any judicial proceeding or government investigation, then
Supplier shall promptly notify Customer and allow a reasonable time before
Supplier is required to disclose, for Customer to seek a protective order from
the appropriate court or government agency. Thereafter, Supplier may disclose
Customer’s Information but only to the extent required by law, subject to any
applicable protective order.


In addition, Supplier recognizes that its close association with Customer's
personnel and access to Customer's Information in the course of performing this
Agreement may enable Supplier to evaluate publicly available information about
Customer from an insider's perspective and that Customer's proprietary
information would be revealed if such evaluations were published. Therefore,
Supplier agrees not to publish, or help anyone publish, anything whatsoever
about Customer concerning the subject matter of this Agreement, except with the
prior written consent of Customer.


For the avoidance of doubt neither Customer nor Supplier shall be prevented from
making use of know-how and principles learned or experience gained of a
non-proprietary and non-confidential nature.


Information that Supplier deems confidential will be transmitted only to
Customer’s Program Manager in writing or a designee authorized in writing to
accept such information. At the time of such transmission, Customer’s Program
Manager will decide (i) if Customer agrees that the information is confidential,
(ii) if Customer needs the information, and (iii) if the answers to (i) and (ii)
are yes, what restrictions will be placed on its distribution within Customer.
If the answers to (i) and (ii) are not yes, Customer’s Program Manager will
promptly notify Supplier and any information considered by Supplier to be
confidential which is disclosed to Customer’s Program Manager shall be promptly
returned to Supplier. To the extent that items submitted to Customer by Supplier
are marked “Vendor Confidential” or words to that effect, such notation will
serve as notice to third parties only and will create no obligation upon
Customer.


In the event Customer does accept such information, Customer agrees that it
shall treat the information with the same degree of care as it treats like
information of its own, for a period of [*****] after disclosure.


6. Supplier’s Collection and Handling of Personally Identifiable Data
Customer has privacy statements (“Privacy Statements”) in place that explain to
third parties, such as customers, potential customers and employees, how
Customer handles their “Personally Identifiable Data,” that is, any individually
identifiable data from or about a person or data which, when associated with
other data in the hands of or available to Supplier, allows for either
identification of an individual or for an increase in data about an identified
or identifiable individual. Personally Identifiable Data shall include, but not
be limited to: [*****].


Supplier shall treat the Personally Identifiable Data as Customer’s Information
under Section 5. In addition, Supplier recognizes that certain laws that may be
applicable allow Data Subjects (i.e. any individual to whom Personally
Identifiable Data relates) the right to access, correct or have deleted




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 6 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


certain Personally Identifiable Data, as well as to make and change certain
choices with respect to the permissible use or disclosure of Personally
Identifiable Data. To ensure that requests from Data Subjects are expeditiously
handled, Supplier agrees that any such request for access, change, deletion,
correction, or choice modification of Personally Identifiable Data made by or
through Customer, or made pursuant to procedures established by Customer, be
effected in a manner which will result in completion of the action in a period
no longer than [*****] from the date upon which the action is requested of
Customer, inclusive of any time required by Supplier’s subcontractors. Supplier
shall notify Customer as soon as reasonably practicable, generally within
[*****] (but not later than [*****]), after Supplier receives any request from a
third party to access, correct, have deleted or change choices with respect to
Personally Identifiable Data.
 
Supplier shall name a person responsible for all Customer Information in its
possession or under its control and for ensuring that the terms of this
Agreement with respect to Customer Information are fully complied with.


Upon Customer’s request, Supplier shall certify in writing its compliance with
the foregoing. In addition, Supplier shall allow the audit of its obligations
under this Agreement by Customer or its authorized representative.


Supplier further agrees to cooperate fully with Customer in connection with any
investigations, audits or information requests that may be made in connection
with applicable laws.


7. Third Party Agreements; Subcontracting
Attached as the Third Party Agreements Exhibit, is a list of all third party
agreements to which Supplier is a party that will affect or be affected by the
provision of the Services (the "Third Party Agreements"). Supplier shall provide
Customer with copies of the agreements and any amendments or changes thereto, to
the extent permitted by the terms thereof. Supplier shall abide by, and comply
with, the terms of the Third Party Agreements.


Each Party shall promptly upon discovery inform the other of any breach of, or
misuse or fraud in connection with any Third Party Agreements and shall
cooperate with each other to prevent or stay any such breach, misuse or fraud.


Supplier shall be responsible for: (i) notifying Customer of any performance
obligations, and maintaining any warranties, under the Third Party Agreements;
(ii) interfacing with the supplier, including problem resolution in respect of
the services provided under the Third Party Agreements; and (iii) providing
Customer reasonable notice of any renewal, termination or cancellation dates and
charges in respect of the Third Party Agreements. At Supplier's request and with
Customer's written consent, Supplier shall, to the extent permitted by the Third
Party Agreement, modify, terminate or cancel the Third Party Agreement. Any
modification, termination or cancellation charges or charges imposed upon
Supplier in connection with any such modification, termination or cancellation
shall be borne by Supplier.


Customer may contact, and have access to information from, third party suppliers
of services. In addition, Customer reserves the right to review the
competitiveness of such third party suppliers.




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 7 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


Such review may involve joint activities of Customer and Supplier (co-sourcing).
When requested by Customer, Supplier shall participate in any co-sourcing
process and shall provide all necessary support, at no charge to Customer.


Supplier will not subcontract a material portion of its obligations under this
Agreement without Customer’s written consent. If Customer consents to a
subcontracting arrangement, Supplier’s agreement with the approved subcontractor
shall be deemed to be a “Third Party Agreement” subject to this Section 7.
  
8. Continuous Improvement and Best Practices
Supplier shall: (i) on a continuous basis, as part of its total quality
management process, identify ways to improve the quality, service, performance
standards and technology for the Services, including through participation in
initiatives of Customer's Worldwide Purchasing; and (ii) identify and apply
proven techniques and tools from other installations within its operations that
would benefit Customer either operationally or financially. Supplier shall use
commercially reasonable efforts to advise Customer of any new developments
relating to the Services, including services, products and processes, that could
reasonably be expected to have an impact on Customer's business, and shall, upon
Customer's request, assist in the evaluation and testing of such developments in
connection with the Services. Implementation of any of the above shall only be
made in accordance with Section 4. Without limiting the foregoing, Supplier
shall use reasonable efforts to inform Customer of any new services, products
and processes Supplier is developing or trends and directions of which Supplier
is aware that may be relevant to Customer's business.


9. Competitive Assessment - Benchmarking Procedure
Customer shall have the right, at any time, at its cost, to benchmark any of the
Services to ensure that the Services, including Services provided by third party
suppliers, are competitive with respect to price, quality, service, performance
standards, and technology. Customer shall consult with Supplier in advance
concerning the definition and specifications of each Service provided by
Supplier which Customer desires to subject to the benchmarking process, but
Customer shall make the final decision on such definition and specifications.
Supplier shall, at Customer's request, prepare and provide, or cooperate with
Customer's reasonable requests, in the preparation of comparative competitive
information. If the results of the benchmark show, in Customer's reasonable
judgment, that Services provided by Supplier are not competitive with respect to
price, quality, service, performance standards and technology, then Customer
shall provide Supplier with a copy of the benchmark results.


Upon receipt of the benchmarking results, Supplier shall be given a [*****]
period (or such other period as may be agreed in writing) to review the results
and discuss with Customer any disagreement with the benchmark results. At the
end of such review period Supplier shall be given the opportunity to propose a
plan to address any/all of the benchmark results that Supplier agrees show
Supplier to not be competitive. Such plan will be delivered to Customer within
[*****] of the end of the review period specified above or such other period as
shall be agreed between by Customer and Supplier in writing. Customer must
accept or reject the plan within [*****] of receipt. If Customer accepts the
plan, Supplier must implement the plan in strict accordance with its terms. If
(i) Customer rejects the plan, or (ii) Customer accepts the plan and Supplier
fails to deliver in line with the plan, then Customer, at its option, may
immediately terminate the Services pursuant to Section 16(B).






[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 8 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


10. Exclusive Services; Key Employees; Supplier’s Personnel at Customer Sites
Unless otherwise agreed, Supplier agrees that it will not, during the Term
assign those persons who are listed as Key Employees in Appendix A to perform
similar services for a competitor in the same line of business as Customer. This
clause is subject to any limitations imposed by local law.


In addition, if applicable, the parties may designate certain employees as key
employees in Appendix A Supplier Contract Manager, Key Employees, Competitive
Process of this document. Before assigning an individual as a Key Employee,
whether as an initial assignment or as a replacement, Supplier shall notify
Customer of the proposed assignment, and shall introduce the individual to
appropriate representatives of Customer and shall provide Customer with a resume
and other information regarding the individual that may be reasonably requested
by Customer. Supplier's appointment of a Key Employee shall be subject to
Customer's written consent. Supplier and Customer shall meet as appropriate to
update the list of Key Employees.
 
Supplier shall not reassign or replace any Key Employee for [*****] after his or
her designation as a Key Employee, or with respect to Key Employees who are
identified by the Customer Project Manager as important to a particular project,
prior to the time that such project is completed to the reasonable satisfaction
of Customer, except for the reasons set forth below: (i) replacement or
reassignment of a Key Employee pursuant to Customer's written consent to such
reassignment; (ii) Key Employee's voluntary resignation from Supplier; (iii)
dismissal of Key Employee by Supplier for misconduct (e.g. fraud, drug abuse,
theft); or (iv) inability of Key Employee to work due to sickness or disability.
Other than for the reasons specified in the immediately preceding sentence,
Supplier may only replace or reassign a Key Employee after [*****] notice to
Customer. If Supplier replaces or reassigns a Key Employee in violation of this
provision, in addition to whatever rights and remedies Customer may otherwise
have, Supplier shall be responsible: (i) for replacing such Key Employee within
[*****] of the last day of such Key Employee's employment with Supplier; and
(ii) for training such Key Employee's replacement at Supplier's sole expense.


Supplier shall not without Customer's written consent (such consent not to be
unreasonably withheld) move more than [*****] of the Key Employees from
Customer's account during a [*****], except as a result of the termination or
expiration of the Agreement or as a result of a written request for reduction of
Services.


When, in the performance of this Agreement, Supplier’s personnel are to be
located at Customer sites, Supplier will furnish a complete list of all
personnel to be located at Customer sites and Supplier shall be responsible for
all actions of its personnel. Supplier agrees to comply with all regulations and
policies at Customer sites, and Customer reserves the right to bar employees,
representatives or agents of Supplier from Customer sites for failure to observe
such regulations and policies. Supplier’s personnel shall in no event be
considered employees of Customer; Supplier will remain responsible for all
wages, taxes, benefits, payroll deductions, remittances, and other obligations
with respect to its personnel.


11. Information Gathering Practices; Ethical Representation
Without limiting Section 26, Supplier hereby agrees that its acquisition, use or
disclosure of information on behalf of Customer shall be in compliance with all
applicable laws and any information security or other policies or procedures
related to Personally Identifiable Data that Customer may provide to Supplier
and, in addition, shall be in compliance with the following ethical principle
excerpted from Customer Guidelines For Employee Conduct:


“[*****]”




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 9 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++




Supplier further agrees that in the performance of Services under this Agreement
Supplier’s actions shall not in any manner be contrary or detrimental to the
best interests of Customer or its affiliated companies, and that Customer shall
be the sole judge of all such actions. In performing Services Supplier shall not
take any action in violation of the U.S. Foreign Corrupt Practices Act and shall
make no payment or transfer anything of value, directly or indirectly, to any
employee or a government or instrumentality thereof, international organization,
political party or official or candidate thereof, to influence any decision to
obtain or retain business or secure other advantage. Supplier shall inform
Customer of any laws in the nature of lobbying registration or disclosure which
may be found to apply to the Services, and assist Customer in its consideration
of and compliance with any such requirements.


12. Malicious Software.
Supplier specifically warrants and agrees that Supplier will not introduce
malicious software into Customer’s equipment, database(s) or network(s). In the
event that Supplier introduces malicious software, Supplier will work with
Customer to immediately remove such malicious software from all infected
equipment, database(s) and network(s) and will restore such equipment,
database(s) and network(s) to their original state.


13. [*****] and [*****];
Attached as [*****] are Customer’s [*****] with respect to [*****] and [*****]
when Services or Deliverables include the [*****] or [*****] of [*****] or
[*****]. Also attached are [*****] and [*****], which set forth Customer’s
[*****] when [*****] is licensed to Customer as part of the Services under the
Service Contract and when [*****] will be provided to Customer as part of the
Services under the Service Contract respectively.


14. Force Majeure.
Any delay or failure of either party to perform its obligations shall be excused
if Supplier is unable to produce, sell or deliver, or Customer is unable to
accept delivery, buy or use, the goods or services covered by this Agreement, as
the result of an event or occurrence beyond the reasonable control of the party
and without its fault or negligence, including, but not limited to, acts of God,
actions by any governmental authority (whether valid or invalid), fires, floods,
windstorms, explosions, riots, natural disasters, wars, sabotage, labor problems
(including lockouts, strikes and slowdowns), inability to obtain power,
material, labor equipment or transportation, or court injunction or order;
provided that written notice of such delay (including the anticipated duration
of the delay) shall be given by the affected party to the other party as soon as
possible after the event or occurrence (but in no event more than [*****]
thereafter). During the period of such delay or failure to perform by Supplier,
Customer, at its option, may purchase goods and services from other sources and
reduce its schedules to Supplier by such quantities, without liability to
Supplier, or have Supplier provide the goods and services from other sources in
quantities and at times requested by Customer, and at the price set forth in
this Agreement. In addition, Supplier at its expense shall take such actions as
are necessary to ensure the supply of goods and services to Customer for a
period of at least [*****]during any anticipated labor disruption or resulting
from the expiration of Supplier’s labor contract(s). If requested by Customer,
Supplier shall, within [*****], provide adequate assurances




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 10 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


that the delay shall not exceed [*****]. If the delay lasts more than [*****]or
Supplier does not provide adequate assurance that the delay will cease within
[*****], Customer may immediately terminate this Agreement without liability.


15. Term
Unless earlier terminated as provided in Sections 16 and 17, this Agreement is
effective as of the date of the last signature below, and will have an initial
term ending on December 31, 2019. The foregoing notwithstanding, this Agreement
may be terminated as provided in Section [*****].




16. Termination for Insolvency; Breach or Nonperformance


A. Insolvency
Customer may immediately terminate this Agreement without liability to Supplier
in any of the following or any other comparable events: (i) insolvency of
Supplier; (ii) filing of a voluntary petition in bankruptcy by Supplier; (iii)
filing of any involuntary petition in bankruptcy against Supplier; (iv)
appointment of a receiver or trustee for Supplier; or (v) execution of an
assignment for the benefit of creditors by Supplier, provided that such
petition, appointment or assignment is not vacated or nullified within [*****]
of such event. Supplier agrees that it shall reimburse Customer for all costs
incurred by it in connection with any of the foregoing, including, but not
limited to, all attorney’s or other professional fees.


B. Termination for Breach or Nonperformance; Sale of Assets or Change in
Control.
Either party may immediately terminate this Agreement without liability to the
other party if the other party repudiates or breaches any of the terms of this
Agreement, and does not correct such failure or breach within [*****] after
receipt of written notice from the non-breaching party. In addition, Customer
may terminate this Agreement upon giving at least [*****] notice to Supplier,
without liability to Supplier, if Supplier (i) sells, or offers to sell, a
material portion of its assets, or (ii) sells or exchanges, or offers to sell or
exchange, or causes to be sold or exchanged, a sufficient amount of its stock
that effects a change in the control of Supplier.


17. Termination for Convenience
In addition to any other rights of Customer to terminate this Agreement,
Customer may, at its option, immediately terminate all or any part of this
Agreement, at any time and for any reason, by giving written notice to Supplier.
Upon such termination, Customer shall pay Supplier for all Services performed
that have not been paid as of the date of termination. Customer shall not be
liable for and shall not be required to make payments to Supplier, directly or
on account of claims by Supplier’s subcontractors, for loss of anticipated
profit, unabsorbed overhead, interest on claims, product development and
engineering costs, facilities and equipment rearrangement costs or rental,
unamortized depreciation costs, or general and administrative burden charges
from termination of this Agreement. Within [*****] from the effective date of
termination, Supplier shall submit a comprehensive termination claim to
Customer, with sufficient supporting data to permit Customer’s audit, and shall
thereafter promptly furnish such supplemental and supporting information as
Customer shall request. Customer or its agents shall have the right to audit and
examine all books, records, facilities, work, material, inventories and other
items relating to any termination claim of Supplier.






[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 11 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


18. Termination Assistance
In the event of the expiration or termination of all or of part of the Services
being provided under the Agreement, Supplier shall, upon Customer's request,
continue to provide the Services which were provided by Supplier prior thereto
and any new services requested by Customer that may be required to facilitate
the transfer of the affected Services to Customer or a third party service
provider, as applicable, or Customer's designee, including, providing to
Customer or third party personnel training in the performance of the affected
Services (collectively, the "Termination Assistance Services") in accordance
with the following:


A
At no additional cost, Supplier shall provide to Customer and any designated
third party service provider: (i) in writing, to the extent available,
applicable requirements, standards, policies, operating procedures and other
documentation relating to the affected execution environment of the Services;
(ii) answer all reasonable and pertinent verbal or written questions from
Customer regarding the Services on an "as needed" basis as agreed upon by
Customer and Supplier; and (iii) necessary access to the systems and sites from
which the Services were provided.



B
If requested by Customer, Supplier shall assist Customer in developing a plan
that shall specify the tasks to be performed by the parties in connection with
the Termination Assistance Services and the schedule for the performance of such
tasks.



C
Supplier shall provide the Termination Assistance Services for a period of up to
[*****] from the date of termination of this Agreement (the "Termination
Assistance Period"), at prices no worse to Customer than those for comparable
services prior to termination.



D
Upon request from Customer to the extent permitted by third party contracts,
Supplier shall do the following:



(i)
Supplier shall make available any hardware owned or leased by Supplier dedicated
to the performance of the Services (“Supplier Hardware”) by allowing Customer or
its designee to (a) purchase any Supplier Hardware, at net book value; and/or
(b) assume the lease of any Supplier Hardware leased by Supplier.



(ii)
Supplier shall transfer or assign, upon Customer's request, any third party
contracts applicable to the Services for maintenance, disaster recovery services
or other necessary third party services being used by Supplier and dedicated to
the performance of the Services, to Customer or its designee, on terms and
conditions acceptable to all applicable parties.



(iii)
Supplier shall license to Customer, or assist Customer in obtaining a license
to, software then being used by Supplier in providing the Services.



E
Supplier shall provide to Customer, in the form and with the content requested
by Customer, inventories of the hardware and software used in connection with
the provision of the Termination Assistance Services as needed.





[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 12 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++




F
Upon request from Customer, Supplier will allow Customer to offer employment to
and to hire all non-managerial Supplier employees who have been dedicated to
performing the Services.



G
Supplier acknowledges and agrees that it shall have an absolute and
unconditional obligation to provide Customer with Termination Assistance
Services and Supplier's quality and level of performance during the Termination
Assistance Period shall continue to comply with all requirements of this
Agreement.



19. Indemnification
To the fullest extent permitted by law, Supplier must defend, indemnify and hold
harmless Customer, its affiliates and their respective present, former, and
future shareholders, employees, contractors, successors and assigns
(collectively, “Indemnified Parties”) against all damages, losses, costs,
expenses (including reasonable attorneys’ fees, costs and expenses) and other
liabilities arising out of any claims, demands, suits, or causes of action by
third parties (collectively, “Claims”), arising out of or in connection with
this Agreement (including claims of negligence by the employees or contractors
of either party) which result or are claimed to result in whole or in part from:
(i) any act or omission of Supplier, its affiliates or their employees or
contractors; (ii) any breach of this Agreement by Supplier its affiliates or
their employees or contractors; (iii) the violation of any intellectual property
rights of third parties caused by Supplier, its affiliates or their employees or
contractors resulting from Customer, its affiliates’ or their personnel’s use of
the Services as provided in Section 2: (iv) the performance of Services under
the Agreement; or (v) the violation by Supplier, its affiliates or their
employees or contractors of any law or regulation.


Supplier has the right to control the defense of any Claim; provided however,
that Customer may, at its election and at any time, take control of the defense
and investigation of any Claim at the cost and expense of Customer. Upon
Supplier’s request, Customer will reasonably cooperate in such defense.


20. Insurance
During the term of this Agreement, Supplier will maintain policies of insurance
in the types and amounts set forth in the Insurance Exhibit. All such insurance
policies will be issued by reputable insurance companies rated “[*****]” or
better by [*****]. If such policies do not contain a [*****] of [*****]
provision, they will be [*****]to provide [*****].


21. Right to Audit
Customer, at its expense, has the right to enter onto Supplier’s premises to
review and/or audit the appropriate records, including the administrative
procedures of Supplier, to substantiate the charges invoiced under this
Agreement and to otherwise confirm compliance by Supplier with its obligations
relating to Customer’s Information and otherwise under this Agreement. Supplier
will preserve all pertinent documents for the purpose of auditing charges
invoiced by Supplier for a period of [*****] after [*****], or such longer
period as Customer specifies in this Agreement. Supplier further agrees to
cooperate fully with Customer with all reasonable requests of Customer during
review(s) or audit(s) and




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 13 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


agrees that such audit may be used as a basis for settlement of disputes which
might arise regarding payments or otherwise under this Agreement. Where Supplier
utilizes the services of third parties, Supplier must include in its contracts
with such third parties a “right to audit” clause with terms and conditions
substantially similar to those set out in this Section 21.


22. Notices.
Except as otherwise specifically provided for in this Agreement, all notices
required or permitted to be given by either party under or in connection with
this Agreement will be in writing and will be deemed duly given when personally
delivered or sent by registered or certified mail, return receipt requested,
postage prepaid, or by prepaid recognized overnight delivery service, or by
facsimile confirmed by letter, to the other party at the address set forth
below, or such other address as may be requested by either party by like notice:




If to Supplier:
Telenav, Inc.
100 Galleria Officentre, Suite 428
Southfield, MI 48034
Attention: [*****]


With a copy to:
Telenav, Inc.
950 De Guigne Drive
Sunnyvale, CA 94085
Attention: General Counsel
Facsimile: [*****]


 
 
If to Customer:
General Motors Holdings LLC
400 Renaissance Center
P.O. Box 400
Detroit, MI 48265-4000
Attention: [*****]
[*****]
Facsimile: [*****]


With a copy to:
General Motors Holdings LLC
400 Renaissance Center
P.O. Box 400
Detroit, MI 48265-4000
Attention : Office of General Counsel
[*****]
Facsimile: [*****]



23. Remedies; Limitation of Liability
The rights and remedies reserved to a party in this Agreement shall be
cumulative with, and additional to, all other or further remedies provided to a
party in law or equity. Subject to the exclusions set forth below, neither
Customer nor the Supplier shall be liable to the other for any [*****] arising
out of or relating to this Agreement, whether based on an action or claim in
contract, equity, negligence, tort (including strict liability) or otherwise,
for events, acts or




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 14 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


omissions in an [*****] amount in [*****] of [*****] the [*****], and subject to
the exclusions set forth below, neither party shall be liable to the other party
for [*****] (including [*****] or [*****]) or other [*****] that arise out of or
are related to performance under this Agreement, whether based on an action or
claim in contract, equity, negligence, tort (including strict liability) or
otherwise.


The exclusions of liability set forth above are not applicable to: (i) either
party’s liability resulting from bodily injury or death or from damage to any
real or personal property, (ii) either party’s indemnity obligation, including
but not limited to the intellectual property or proprietary rights indemnity, as
set forth in this Agreement, (iii) any breach of confidentiality obligations
undertaken in Sections 5 and 6 of this Agreement, (iv) any breach or violation
of a party’s intellectual property or proprietary rights, (v) liability
resulting from a party’s [*****] or [*****] or [*****].


24. Setoff/Recoupment
In addition to any right of setoff or recoupment provided by law, all amounts
due to Supplier shall be considered net of indebtedness of Supplier and its
affiliates/subsidiaries to Customer and its affiliates/subsidiaries; and
Customer shall have the right to setoff against or to recoup from any amounts
due to Supplier and its affiliates/subsidiaries from Customer and its
affiliates/subsidiaries.


25. No Advertising
Supplier shall not, without first obtaining the written consent of Customer, in
any manner advertise or publish the fact that Supplier has contracted to furnish
Customer the goods or services covered by this Agreement, or use any trademarks
or trade names of Customer in Supplier’s advertising or promotional materials.


26. Compliance With Laws; Employment/Business Practices
Supplier, and any goods or services supplied by Supplier, shall comply with all
applicable laws, rules, regulations, orders, conventions, ordinances or
standards of the country(ies) of destination or that relate to the manufacture,
labeling, transportation, importation, exportation, licensing, approval or
certification of the goods or services, including, but not limited to, those
relating to environmental matters, data protection and privacy, wages, hours and
conditions of employment, subcontractor selection, discrimination, occupational
health/safety and motor vehicle safety. Supplier further represents that neither
it nor any of its subcontractors will utilize child, slave, prisoner or any
other form of forced or involuntary labor, or engage in abusive employment or
corrupt business practices, in the supply of goods or provision of services
under this Agreement. At Customer’s request, Supplier shall certify in writing
its compliance with the foregoing. Supplier shall indemnify and hold Customer
harmless from and against any liability claims, demands or expenses (including
attorney’s or other professional fees) arising from or relating to Supplier’s
noncompliance.


27. No Implied Waiver
The failure of either party at any time to require performance by the other
party of any provision of this Agreement shall in no way affect the right to
require such performance at any time thereafter,




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 15 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


nor shall the waiver of either party of a breach of any provision of this
Agreement constitute a waiver of any succeeding breach of the same or any other
provision.


28. Assignment
Customer may assign or otherwise transfer this Agreement and its rights or
obligations under this Agreement to any affiliated or successor company or to
any purchaser of a substantial part of Customer’s business to which this
Agreement relates. In addition, Customer may sublicense or otherwise delegate,
in whole or in part, this Agreement and its rights or obligations under this
Agreement to any such affiliate, successor or purchaser. Customer will provide
Supplier written notice of any such assignment, transfer, sublicense or other
delegation.


29. Relationship of Parties
Supplier and Customer are independent contracting parties and nothing in this
Agreement shall make either party the agent or legal representative of the other
for any purpose whatsoever, nor does it grant either party any authority to
assume or to create any obligation on behalf of or in the name of the other.


30. Governing Law; Jurisdiction
This Agreement is to be construed according to the laws of the State of
Michigan, excluding the provisions of the United Nations Convention on Contracts
for the International Sale of Goods and any conflict of law provisions that
would require application of another choice of law. Any action or proceedings by
Customer against Supplier may be brought by Customer in any court(s) having
jurisdiction over Supplier or, at Customer’s option, in the court(s) having
jurisdiction over Customer’s location, in which event Supplier consents to
jurisdiction and service of process in accordance with applicable procedures.
Any actions or proceedings by Supplier against Customer may be brought by
Supplier only in the court(s) in the State of Michigan


31. Severability
If any term(s) of this Agreement is invalid or unenforceable under any statute,
regulation, ordinance, executive order or other rule of law, such term(s) shall
be deemed reformed or deleted, as the case may be, but only to the extent
necessary to comply with such statute, regulation, ordinance, order or rule, and
the remaining provisions of this Agreement shall remain in full force and
effect.


32. Dispute Resolution
All disputes between the parties shall initially be referred to the individuals
that Supplier and Customer have assigned to this project (the “Project
Managers”). If the Project Managers are unable to resolve the dispute within
[*****] (or such other date agreed upon by the Project Managers) after referral
of the matter to them, the parties shall notify their respective senior
management of the dispute. Upon notification to senior management, senior
management may, if both parties agree, meet to resolve the dispute, but if
senior management is unable to resolve the dispute then (whether or not such a
meeting takes place) within [*****] of referral (or such other period as the
parties may agree), the parties may agree to submit the dispute to non-binding
mediation before an independent dispute resolution mediator. If the parties are
thereafter unable to resolve the dispute (whether or not such a mediation takes
place) within [*****] of referral (or such other period as the parties may
agree), the parties may pursue other available legal and equitable remedies






[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 16 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


33. Entire Agreement
This Agreement, together with the attachments, exhibits, supplements or other
terms of Customer specifically referenced in this Agreement, constitutes the
entire agreement between Supplier and Customer with respect to the matters
contained in this Agreement and supersedes all prior oral or written
representations and agreements. Except as expressly set forth hereinbelow, in
the event of any conflict between the terms and conditions set forth in the body
of this Agreement and the terms set forth in any of the exhibits attached
hereto, the terms in the body of this Agreement will prevail. The foregoing
notwithstanding, in the event of any conflict between the terms and conditions
set forth in the body of this Agreement and the terms set forth in the Data
License Agreement Exhibit or the Software Service License Agreement Exhibit, the
terms in those exhibits will prevail. This Agreement may only be modified by a
written agreement signed by an authorized representative of each of the parties.




IN WITNESS WHEREOF, the parties have executed this Agreement, in multiple
counterparts, each of which shall be considered an original, on the date
indicated below.
    


GENERAL MOTORS HOLDINGS LLC


By: /s/ Thomas C. Heslip      
   
Name: Thomas C. Heslip      
               (printed)
Title: Senior Buyer         


Date: June 13, 2014         




TELENAV, INC.
   
By: /s/ Loren E. Hillberg      
   
Name: Loren E. Hillberg       
               (printed)
Title: General Counsel         


Date: June 12, 2014         




 
 

Exhibits:
Statement of Work Exhibit
Service Levels Exhibit
Pricing and Compensation Exhibit
SOW BPO G001 GM Governance Model Exhibit
Third Party Agreements Exhibit
SOW BPO G002 ISP&C Exhibit
Data License Agreement Exhibit
Software Service License Agreement Exhibit
Insurance Exhibit




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 17 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


Statement of Work Exhibit






See Data License Agreement and Exhibits




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 18 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


Service Levels Exhibit






See Data License Agreement and Exhibits




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 19 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


Pricing and Compensation Exhibit






See Data License Agreement and Exhibits




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 20 of 21







--------------------------------------------------------------------------------

EXHIBIT 10.27.2++


Appendix A
Supplier Contract Manager, Key Employees, Competitive Process
Section A. Supplier Contract Manager
Position/Person
Name
Initial Commitment
Percentage of Commitment
Supplier Account Executive
[*****]
1 year
100%
Supplier Contract Manager
[*****]
1 year
100%
Supplier Project Executive
[*****]
1 year
100%



 
Section B: Key Employees
Key Employee Name
Role
 
 
 
 
 
 
 
 







Subcontractor Key Employee Name
Role
 
 
 
 
 
 
 
 
 
 
 
 





Section C. Competitive Process
▪
{Identify here}





[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
Telenav Services Agreement 03_06_14.doc
Page 21 of 21





